DETAILED ACTION
This is the Office action based on the 17272081 application filed February 26, 2021, and in response to applicant’s argument/remark filed on April 21, 2022.  Claims 1-15 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group II, claims 9-15,  in the reply filed on April 21, 2022 is acknowledged.  Claims 1-8  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

 Claim Interpretations
Applicant has elected Group II, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).          
 Furthermore, the process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.         Furthermore, the method of measuring a property of the composition is also viewed as a product-by-process claim and is given little patentable weight. The following is a quotation of  MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
         ““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

 Claim 1 recites “at least one water-soluble polymer having a weight average molecular weight (Mw) between 1,000 and 15,000 Daltons, as determined by gel permeation chromatography (GPC)”.  It is noted that the method of measuring a property of a composition is also viewed as a product-by-process claim and is given little patentable weight.  Therefore, the composition identical to the composition as recited in claim 1 would possess the property of having such molecular weight, regardless of a method of determining the molecular weight.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 9-11 and 13-15 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sirard et al. (U.S. PGPub. No. 20160099160), hereinafter “Sirard”:--Claims 9, 10, 11, 13, 14, 15: Sirard teaches a displacement composition to prevent collapse of semiconductor substrate features ([0007-0011]), comprisingwater and an organic solvent ([0061]);a polymer, such as polyacrylamide ([0069]), having molecular weight about 600-15,000 daltons ([0063]), at a concentration of up to 10 wt.% ([0069, 0077]);a surfactant ([0065]).        Sirard further teaches that the concentration of the components may be adjusted to optimize filling, coating uniformity, film thickness and desirable properties ([0077]).        Although Sirard is silent about a viscosity of the composition, since the composition taught by Sirard is the same as taught by Applicant, the composition must have a viscosity of less than 100 centipoise,  or less than 50 centipoise, as taught by Applicant.        The following is a quotation of  MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
         ““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
     Alternately, although Sirard does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a composition comprising the above components from the list of possible components taught by Sirard in the absence of an unexpected result.
Claims 9-10 and 12-15 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Man et al. (U.S. PGPub. No. 20170335254), hereinafter “Man”:--Claims 9, 12, 13, 14, 15: Man teaches a cleaning composition (abstract), comprisingwater at a concentration 25-99 wt.% ([0055, 0128-0130]);a solvent at a concentration 0-20 wt.% ([0134-0136]);a water-soluble polymer, preferably formed from polymerization of acrylamide monomers, having molecular weight about 3000- 50 millions Daltons ([0063-0078]); anda surfactant ([0058, 0117-0126]).wherein the composition preferably has a viscosity  about 1-100 centipoise ([0058]).     Alternately, although Man does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Mondin in the absence of an unexpected result.--Claim 10: It is noted that the polymerization of acrylamide monomers would form polyacrylamide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 12 rejected under 35 U.S.C. 103 as obvious over Sirard:--Claim 12: Sirard teaches the invention as above.  Sirard further teaches that the ratio of solid to solvent may be less than 0.4 or less than 0.05.  This is equivalent to a concentration of solvent of about 70 to greater than 95 wt.%.Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a composition that has the solvent in an amount of 70-95 wt.% of the composition.  It would also have been obvious to have solvent to comprise mostly water since water is cheap and readily available.
Claims 9-15 rejected under 35 U.S.C. 103 as obvious over Mayers et al. (U.S. PGPub. No. 20090302001), hereinafter “Mayers”, in view of Man:--Claims 9, 10, 11, 12, 13, 14, 15: Mayers teaches a composition for patterning a semiconductor substrate ([0003-0006, 0021]), comprisinga solvent, such as water, methanol, etc., at a concentration 10-99 wt.% ([0086]);a thickener, such as polyacrylamide at a concentration of about 0.1-50 wt.% ([0084-0085]);a surfactant ([0087]).   Although Mayers does not explicitly teaches the solvent may comprise a first solvent and a second solvent, it would have been obvious to one of ordinary skill in the art to use more than one solvent from the list provided in paragraph 0086 in routine experimentation.  Alternately, Mayers teaches that the composition may further comprise an etchant, such as nitric acid, sodium hydroxide ([0090-0093]).  It is noted that such nitric acid or sodium hydroxide may be considered a solvent,   Mayers further teaches that the molecular weight of the thickener is selected so that the composition has a viscosity  about 1 - 100 centipoise ([0081-0084, 0159]), but is silent about the value of the molecular weight.    Man teaches that a composition having a viscosity  about 1-100 centipoise ([0058]) may comprise polyacrylamide that has molecular weight about 3000-50 million Daltons ([0063-0078]) at about 1 wt.% ([0082]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use polyacrylamide at molecular weight 3000-50 million Daltons in the composition of Mayers because Mayers teaches that the molecular weight of the polyacrylamide is selected so that the composition has a viscosity  about 1 - 100 centipoise but is silent about the value of the molecular weight, and  Man teaches that a composition having such viscosity may comprise polyacrylamide having such molecular weight at such concentration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713